Citation Nr: 0942302	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  00-07 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder, 
diagnosed as degenerative disc disease L5-S1, to include as 
secondary to service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to March 
1962.  

This matter is on appeal from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.

This case was remanded by the Board in September 2003, July 
2004, and May 2005 for further development and is now ready 
for disposition.


FINDINGS OF FACT

1.  The Veteran was service connected for a right knee 
disability prior to the onset of his current low back 
complaints.  

2.  The current low back disorder was aggravated by the 
Veteran's service-connected right knee disability.


CONCLUSION OF LAW

A low back disorder, diagnosed as degenerative disc disease 
L5-S1, was aggravated by service-connected right knee 
disability.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in June 1999 the amendment is 
not applicable to the current claim. 

The Veteran was service connected for a right knee disability 
in April 1962.  Since then, he sustained a low back injury in 
1998 and subsequent fusion of L5-S1.  He filed a claim for 
service connection of the low back in June 1999 claiming that 
his injury and residuals were caused by the right knee 
disability and resulting antalgic gait.  The Board finds that 
the medical evidence is in equipoise on the issue of whether 
the service-connected right knee disability aggravated the 
low back disorder.  

Weighing both in favor and against the Veteran's claim is an 
October 2004 VA examination.  At that time, the Veteran 
reported pain in his low back and a history of an injury in 
1998 which required fusion of L5-S1.  X-rays taken in 
conjunction with the VA examination confirmed fusion of the 
joints and degenerative joint disease.  

Although the VA examiner concluded that the evidence did not 
support a finding that the right knee disability contributed 
to the injury in 1998, the examiner opined that the Veteran's 
low back disorder as it stood in 2004 was "as likely as 
not" aggravated by the Veteran's right knee disability.  
Further, the examiner estimated that the Veteran's current 
low back pain was at least 40 percent caused by his right 
knee disability.  

	The Board finds the examination was adequate for evaluation 
purposes.  Specifically, the examiner interviewed the Veteran 
and conducted a thorough examination.  There is no indication 
that the examiner was not fully aware of the Veteran's past 
medical history or that he misstated any relevant fact.  
Therefore, the Board finds the opinion to be probative.

The Board has also considered private treatment records 
submitted by the Veteran which confirmed his low back 
disorder and evaluated the right knee disability, including 
an increased antalgic gait pattern noted in April 2007.  The 
private treatment records did not indicate whether the right 
knee disability contributed to the low back disorder.  

In light of the above discussion, the Board finds no adequate 
basis to reject the competent medical evidence that is 
favorable to the Veteran, based on a rational lack of 
credibility or probative value.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 
26 (1998).  Accordingly, the Board finds the evidence in 
equipoise and resolves doubt in the Veteran's favor.  As 
such, service connection for the low back disorder is 
granted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for a low back disorder, diagnosed as 
degenerative disc disease L5-S1, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


